Title: [March 31. Tuesday. 1778.]
From: Adams, John
To: 


      March 31. Tuesday. 1778. Captain Palmes was sent to Blaye, in the Pinnace, to the Officer at the Castle, in order to produce our Commission, and procure an Entry and Pass to Bourdeaux. Palmes returned full of the Compliments of the Officer to the Captain and to me. I shall not repeat the Compliments to me. But the earnest request to Captain Tucker was that he would salute the Fort with thirteen Guns, which was accordingly done.
      All the Gentlemen We have seen to day agree that the American Commissioners Franklin, Deane and Lee, had been received in great pomp by the King, that a Treaty had been concluded. And they all expected War every moment.
      This afternoon We ascended this beautiful River, the Villages and Country Seats appearing on each Side of Us all the Way, to within three Leagues of the Town.
     